Title: To Thomas Jefferson from Thomas Kirker, 8 October 1807
From: Kirker, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Chilicothe October 8th. 1807
                        
                        Before this reaches you, I have no doubt you will have been informed of the alarm which has been excited in
                            this quarter in consequence of the collection of Indians which lately took place in the neighborhood of Fort Greenville—I have however
                            considered it my duty to transmit to you an account of what I have good reason to believe the cause of its Origin and
                            progress—The first information I recd. on the subject was a Letter from Mr. William Wells agent at Fort Wayne a copy
                            of which I herewith transmit—Soon after this the Alarm began to wear a more serious aspect, and in consequence of
                            several expresses sent me from the frontier, I was induced to prevail on two Gentlemen on whome I could rely, Genl.
                            Worthington, and Colo. McArthur, with the former I presume you personally acquainted, to go to where the Indians were said
                            to be collected and assertain their disposition and number—They did so and four of the Indian Chiefs came with them to
                            this Place when and not till then I was perfectly satisfied the alarm had been without good foundation
                        I beg leave to refer you to the letter of Genl. Worthington and Colo. McArthur dated the 22nd. of last month
                            addressed to me and published in the Scioto Gazatte of the 24th. of the Same Month, which paper Genl. Worthington informs me
                            he has transmitted to you for these transactions at the Indian Town and Opinons generally on the subject
                        In the mean time I believed it my duty to prepare for the worst and directed a detachment of the Militia
                            sufficient in my opinion to counteract to evel apprehended—But one
                            Battalion however had embodied itself before the information was recd. that none would be wanting and when the orders
                            given on the subject were revoked—The alarm had done in the mean time much evil, many families had removed and were
                            preparing to do so from the frontier and the settlements seemed as if they would be generally deserted—After collecting
                            from every quarter the best information I am satisfied the Alarm originated from the following causes—About two years
                            since a division of the Shawanee tribe of Indians took place oweing to certain doctrines preached to them by an Indian of
                            their own tribe and embraced by a part—They had before all been under the same Chiefs and resided at a place they called
                                Tawa Town not being far from Fort Wayne, most of the best
                            Warriors amounting to About 80 adhered to the prophet or preacher and with
                            him commenced a new establishment near Fort Greenville—This gave great Offense
                            to the chiefs who remained at the old Town and who have been constantly excitting alarm in the minds of their White
                            neighbours against those of their tribe who had left them and have charged them with several little injuries which has
                            been done the whites as well as with the design of going to War against them—You will see from the communication of the
                            Gentlemen I have mentioned the cause assigned for the collection at Greenville—In the State of mind the frontier people
                            were towards the Greenville Indians in consequence of the representations of the old Chiefs at Tawa Town this Collection
                            was taken for Proof of their hostile intentions—Falshood after Falshood was Circulated by cowardly minds and so the Alarm
                            increased untill some persons as you will see by the newspapers to which I have refered you attempted to go to where the
                            Indians were collected, but after getting within a few Miles returned with a report that they were afraid to go among
                            them—This made things much worse especially as the persons who made this report have been often and Long engaged in
                            Indian Wars &c.—This induced me too take the steps I have already mentioned to you by which correct information
                            was recd. on the subject and the Alarm has entirely subsided—I have now Sir given you the Origin and Progress of this
                            Affair—It only remains for me to communicate to you what I have promised the chiefs at their request I would do—
                        They gave me every satisfaction I could ask and in the most positive manner asserted that nothing should
                            induce them to interfere in the event of a War with England and assured me this was the unalterable determination of all
                            the Indians East & South of the Missisippi and Lakes and wishes you to be informed of it—Furthur they wish you to Know
                            that Mr. Wells treats them with great contempt and ill Nature and that whenever they go to talk to him he either “begins
                            his talk or ends it in a black guard and reproachfull way”—and that they are sure you have good men enough beside him that
                            you can send to do business with them—They request you will appoint a Mr. Stephen Ruddle who now resides in Kentucky and
                            who was a Prisioner 17 years among them as their agent at a New establishment they are about to commence next spring on
                            the Waters of the Wabash and that you will have the goodness to give them a Store at this new establishment
                        I have nothing further to Add but that I think the same causes have Produced the Alarm in the Michigan and
                            Indiania Territories and that I sincerely believe these people are injured—I mean the Indians at Greenville, for their
                            does not appear on strict examination any thing against them on the
                            contrary their lives are peacable and the doctrines the profess to Practice are such as will do them honor if the Continue
                            to be sincere and so far they have given no cause to doubt it
                  With due concideration and respect I have the honor to be
                            your Excellencys Obedient Hble Svt.
                        
                            Thos Kirker
                            
                        
                    